Citation Nr: 9901822	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-45 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
left lower extremity.

2.  Entitlement to service connection for ingrown toenails of 
the right and left foot.

3.  Entitlement to service connection for removal of a palmar 
wart of the right hand.

4.  Entitlement to service connection for recurrent boils and 
skin abscesses.

5.  Entitlement to an evaluation in excess of 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 

The Board notes that in his Substantive Appeal, received by 
the RO in October 1996, the veteran raised the issues of 
entitlement to increased evaluations for his service-
connected tinnitus, bilateral hearing loss and bilateral 
medial and lateral epicondylitis of the elbows.  These issues 
have not been developed for appellate review and are referred 
to the RO for appropriate action.

The issue of entitlement to an evaluation in excess of 10 
percent for asthma will be addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained. 

2.  The claim for service connection for cellulitis of the 
left lower extremity is not plausible.

3.  The claim for service connection for ingrown toenails of 
both feet is not plausible.  

4.  The veteran has recurrent boils and skin abscesses which 
had their onset during service.

5.  The veteran has a scar as a result of the removal of a 
palmar wart of the right hand during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
cellulitis of the left lower extremity is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for ingrown toe nails of 
both feet is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  Boils and skin abscesses were incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  A scar as a result of the removal of a palmar wart of the 
right hand was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well Grounded Claims

Introduction

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a), or 
for that portion of current disability that has been 
aggravated by nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.  

A.  Cellulitis of the left lower extremity and Ingrown toe 
nails of the right and left foot

Service medical records reveal that the veteran received 
treatment for cellulitis of the left ankle on a couple of 
occasions beginning in 1976.  In November 1979, the veteran 
had 1/3 of the aspect of his left great toenail removed.  In 
October 1992, an ingrown toenail of the right big toe was 
removed.   In May 1993, it was noted that the veterans 
cellulitis was resolving.  At a July 1995 examination for 
retirement, the veteran was not found to have any cellulitis 
of the left lower extremity and his feet were reported to 
have been normal.  

Post-service VA medical records, dating from 1996 to 1998, 
include a July 1996 VA General Medical examination report.  
This report reflects that the veteran reported having been 
hospitalized for cellulitis of the left ankle during service, 
but that it had cleared up and that it was not causing him 
any difficulty.  The veteran also related that he had had 
both the right and left great toenails removed after they had 
become ingrown.  He related that the right toenail would grow 
back and that he would have to dig it out.  It was noted that 
the veteran had not had any recurrent infections or the need 
for repeat toenail removal.  On examination of the left 
ankle, there was no evidence of any swelling, tenderness, 
erythema or abnormality.  On examination of the feet, there 
was no active inflammation or any cellulitis and no evidence 
of any ingrown toenails.  The veteran was diagnosed as having 
cellulitis of the left ankle and ingrown toenails of both 
feet, both of which had no residuals

A November 1996 VA outpatient reports reflects that the 
veteran complained of having an ingrown toenail on his left 
big toe; however, specific objective findings were not 
specifically reported at that time.  The veteran was 
subsequently examined by VA in November 1997.  At that time, 
the veteran indicated that he had had an episode of 
cellulitis in April of that year as a result of an infected 
blister, but that he did not have any current problems.  He 
reported that he had had both great toenails removed because 
they had become ingrown.  The veteran indicated that one of 
them would grow back and that with a little bit of a sliver, 
he had to pull it out at times.  He related that he had to 
keep his toenails clipped correctly because they had a 
tendency to become ingrown and they had been clipped down 
appropriately.  On examination of the lower extremity, there 
was no evidence of any surrounding erythema, induration or 
tenderness.  On examination of the feet, the great toenails 
were not ingrown and they had been clipped down 
appropriately.  The veteran was diagnosed as having 
cellulitis of the left ankle with no residuals and having 
episodically problematic ingrown toenails with no current 
findings on examination.    

The Board recognizes that during his service with the United 
States Air Force, the veteran received treatment for 
cellulitis of the left ankle and was seen for ingrown 
toenails of both feet.  However, in May 1993, it was noted 
that the veterans cellulitis was resolving, and at a July 
1995 retirement examination, cellulitis of the left lower 
extremity was not found.  Furthermore, when examined by VA in 
1996 and in 1997, shortly after the veterans retirement from 
service, he was found not to have any residuals associated 
with his in-service cellulitis of the left lower extremity.  
Indeed, during both examinations, the veteran reported that 
he did not have any problems as a result of his in-service 
cellulitis.  With regards to the veterans ingrown toenails 
of both feet, the Board notes that the post-service medical 
evidence of record is devoid of any current findings of the 
aforementioned disorder.  While the veteran reported having 
an ingrown toenail of the left big toe in November 1996, no 
objective findings were noted at that time.  In addition, 
when examined by VA in November 1997, the veteran indicated 
that he had not had any current problems associated with his 
ingrown toenails, and the examiner concluded that the veteran 
did not have any current ingrown toenails at that time.  

Therefore, as the medical evidence of record shows that the 
veteran does not currently have residuals of his in-service 
cellulitis of the left ankle or ingrown toenails of both feet 
there is no pertinent evidence of any present current 
disabilities, see Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability).  As such, the veterans claim for service 
connection for cellulitis of the left lower extremity and for 
ingrown toenails of both feet are not well grounded and must 
be denied.
 
A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for the aforementioned disabilities are well 
grounded.  In the absence of competent medical evidence to 
support the veterans claims, these claims must be denied as 
not well grounded.  Since his claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 (there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
well-grounded claim).

The Board recognizes that the RO denied the claim for service 
connection for the aforementioned disorders as not well 
grounded in an August 1996 Statement of the Case; as such, 
the Board has denied these claims on the same basis as the 
RO.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).

II.  Well Grounded Service Connection Claims

Recurrent Boils and Skin Abscesses and Residuals of a removal 
of a plantar wart of the right hand

As a preliminary matter, the Board finds that the veterans 
claim for service connection for recurrent boils and skin 
abscesses and residuals of a removal of a plantar wart of the 
right hand are plausible and thus capable of substantiation 
and are therefore well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VAs duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

1.  Boils and Skin Abscesses

Service medical records reveal that a November 1975 
enlistment examination into the United States Air Force 
revealed the veterans skin as normal.  These records reveal 
that beginning in April 1983, the veteran was seen on 
numerous occasions for boils on his legs, back of the neck 
and groin areas throughout the remainder of his lengthy 
service.  At a July 1995 retirement examination it was 
indicated that the veterans skin was normal and he was not 
found to have had any recurrent boils or skin abscesses at 
that time. 

Post-service VA medical evidence, dating from 1996 to 1998, 
include July 1996 and November 1997 VA examination reports.  
During the July 1996 VA General Medical examination, the 
veteran indicated that he had had prior problems with 
recurrent boils in the groin area which were tender and red.  
He indicated that he had been placed on antibiotics and that 
it had been two years since he had felt the need to use it. 
On examination of the left peroneal area, there was a small 
one and a half centimeter non-infected cystic lesion.  The 
remainder of the skin was clear, and there was no evidence of 
any acute abscesses.  The veteran was diagnosed as having 
recurrent boils and skin abscesses, which were not active at 
that time but may reoccur in the future.  In November 1996, 
it was reported that the veteran had reoccurring boils.  
During a November 1997 VA examination, the veteran indicated 
that he would get episodic boils, usually in the periscrotal 
or neck regions.  He related that his last episode occurred 
in March 1997, and that he would place hot packs on the boils 
in order to drain them.  He reported that on occasion, he 
would take antibiotics for them but that he had not done so 
lately.  On examination of the periscrotal region, there were 
faint scars, bilaterally, which measured approximately one 
centimeter. The scars were found to have been indistinct with 
out any significant tissue loss, atrophy or tenderness.  The 
veteran was diagnosed as having periscrotal boils and faint 
scarring with no other residuals.  

During a February 1998 VA examination, the veteran related 
that he had had episodes of boils in the posterior hairline 
area of the neck which would occur usually every two or three 
months and would be represented by three small red bumps 
which were tender if the veteran bumped them with a comb.  
The veteran reported that if he popped the boils, that they 
would bleed.  It was noted that the boils would sometimes 
last for a month, but that the veteran did not take any 
medication or do anything for them.  The last boil that the 
veteran had was a couple of weeks prior to the examination.   
The veteran also reported that he would get tender red bumps 
in the groin which would occur two or three times a year and 
last for one or two weeks.  The boils in the groin were noted 
to have been worse in the summer.  The largest boil the 
veteran ever had was noted to have been about a quarter in 
size.  He reported that if they popped, pus would drain out 
and he would put a hot compress on them.  The last episode of 
a groin or periscrotal boils was about four months 
previously.  The veteran was not aware of any scars in either 
the periscrotal or neck region or of any scars that were 
painful or numb.  

On examination in 1998, the veteran had a one millimeter 
telangiectatic lesion at the back of the head.  There were 
also two pinpoint sized erythematous papules which were non-
tender.  The veteran had multiple scattered pinpoint scars at 
the nape of the neck which measured up to twenty in numbers.  
The veteran was unsure if such scars were a result of teenage 
acne or a result of boils.  The entire area was numb to 
palpation.  On examination of the inguinal region, there were 
no active lesions at that time.  It was also noted that the 
veteran had three slightly erythematous two millimeter 
hyperpigmented areas which might have represented mild scars, 
but no significant scarring was noted.  The veteran was 
diagnosed as having episodic furuncles of the back of the 
neck with no significant active lesions at that time.  The 
veteran did have multiple small pitting scars, the source of 
which could not be identified as they were typical for acne 
scarring that which might have occurred prior to the 
military.  The veteran was also found not to have any active 
groin or periscrotal boils or abscesses at that time and no 
scars of any significance.

After a review of the medical evidence of record, the Board 
is of the opinion that service connection is warranted for 
the veterans recurrent boils and skin abscesses.  In 
reaching such conclusion, the Board notes that despite the 
fact that the veterans skin was found to have been normal 
during a July 1995 retirement examination, the veteran 
received treatment on numerous occasions for boils and 
recurrent skin abscesses of the groin and neck areas during 
service and that such continuous treatment after service is 
representative of a disability which was apparently chronic 
in nature.  On two VA examinations performed in July 1996 and 
in November 1997, shortly after the veteran retired from 
service, he complained of having boils in the periscrotal and 
neck areas and was found to have periscrotal boils with faint 
scarring and recurrent skin abscesses which were noted to 
recur in the future.  Although on a recent VA examination, 
conducted in February 1998, the veteran was not shown to have 
had any active groin or periscrotal boils or abscesses, the 
Board is mindful of the nature of skin disabilities to 
manifest themselves in stages of activity and inactivity and 
therefore finds that it is reasonable to conclude that the 
veterans recurring boils of the periscrotal and neck regions 
and skin abscesses are related to service and therefore, 
service connection will be allowed.
    
2.  Removal of a palmar wart of the right hand

Service medical records reveal that in April 1978, the 
veteran had a growth on the palm of the right hand removed.  
There was no history of an injury.  The assessment of the 
examiner was venacous lesion connected with a wart.  In May 
1978, it was noted that the veteran had had a plantar wart of 
the right hand removed.  At a July 1995 examination for 
retirement, the veterans upper extremities were normal.  

Post-service VA medical records, dating from 1996 to 1998, 
reveal that during a July 1996 VA General Medical 
examination, the veteran reported that he had had a wart 
removed; however, he denied having any recurrent 
difficulties.  The examiner indicated that there were two 
scars on the right palm.  The first scar was over the first 
metacarpal head and the second scar was located over the 
third metacarpal head.  The scars were found to have been 
indistinct, well-healed, non-tender with no evidence of any 
tissue loss or atrophy.  There was also no evidence of any 
loss of function or strength of flexors of the hand or of any 
verrucose vulgaris of the hand.  The veteran was diagnosed as 
having lacerations and a puncture wound of the right palm 
with an evident scar and no evidence of any residuals.  
During a November 1997 VA examination, it was again noted 
that the veteran had had a wart removed from the right palm, 
but that he was not aware of any residuals.  It was noted 
that it had not recurred and it did not bother him.  On 
examination of the right palm, no wart was evident; however, 
there were two hyperkeratotic pinpoint sized areas which were 
quite faint, indistinct, non-tender and were found not to 
have been typical for scars from a wart removal.  The veteran 
was diagnosed as having a clinically insignificant scar of 
the right palm from the removal of a wart.  No other 
residuals relating to the removal of the palmar wart of the 
right hand, besides the scar, were reported.

The Board notes that during service, the veteran had a wart 
removed from the palm of his right hand in April 1978 and 
that on examinations by VA in 1996 and in 1997, shortly after 
the veteran retired from the service, the veteran was found 
to have had a scar on his right palm.  Although on recent VA 
examination the examiner indicated that the veterans scar 
was not clinically significant, it is reasonable for the 
Board to conclude that the veteran currently has a scar 
resulting from the removal of the palmar wart of the right 
hand during service and that service connection is warranted 
for such disability.


ORDER

Evidence of a well grounded claim of entitlement to service 
connection for cellulitis of the left lower extremity not 
having been submitted, this appeal is denied.

Evidence of a well grounded claim for ingrown toenails of 
both feet not having been submitted, this appeal is denied.

Service connection for boils and skin abscesses is granted.

Service connection for removal of a palmar wart of the right 
hand is granted.


REMAND

The veteran contends that his service-connected asthma is 
more severely disabling than the current 10 percent 
evaluation reflects as a result of such symptoms as recurrent 
minor and major attacks for which he receives medical 
treatment, to include the daily use of inhalational 
medication and oral bronchodilator therapy in conjunction 
with a nebulizer machine.  He maintains that he is unable to 
exercise above a medium pace or else he will have an attack. 

The Board notes that while recent pulmonary function tests, 
performed in November 1997, revealed forced expiratory volume 
in one second (FEV-1) of 76 percent predicted and FEV-1 as a 
percentage of forced vital capacity (FEV-1/FVC) of 78 percent 
with daily use of inhalational bronchodilator therapy, and 
such results, in an of themselves wound not warrant a 30 
percent evaluation under the new criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996), effective October 7, 
1996.  See 61 Fed.Reg. 46720-46731, the veteran has reported 
that he is currently on Prednisone, a corticosteroid and a 
factor in determining whether a 60 percent evaluation is 
warranted pursuant to the newly revised criteria contained in 
38 C.F.R. § 4.97 (1998).  See Karnas v. Derwinski 1, Vet. 
App. 308, 312-13 (1991).  As the veteran has indicated that 
he is currently on Prednisone, a corticosteroid, in order to 
control his service-connected asthma, the Board is of the 
opinion that an additional examination is necessary prior to 
final appellate review of the veterans claim.  In this 
regard, the VA has a statutory duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This duty  includes obtaining VA 
examinations when deemed necessary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since for his service-connected 
asthma since November 1997.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  Thereafter, the veteran should be 
afforded a VA examination by as board 
certified pulmonary specialist, if 
available, to determine the current 
severity of the service-connected asthma.  
The claims file, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All indicated 
studies should be completed, including 
FEV-1 and/or FEV-1/FVC tests.  The 
examiner should note the frequency of 
attacks or exacerbation of symptoms, and 
any therapy utilized, to include the use 
of corticosteroids (i.e. Prednisone), the 
frequency of use of medication and 
whether it is any benefit to the veteran.  
A complete rationale should be given for 
all opinions and conclusions expressed. 

3.  The RO should then review the 
examination report to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
asthma considering the criteria in effect 
prior to October 7, 1996, respectively, 
as well as the new criteria for rating 
respiratory disabilities effective 
October 7, 1996.  Karnas, supra.

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, the  veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



______________________________
F. JUDGE FLOWERS
Member , Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
 



- 2 -
